Citation Nr: 1102363	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-30 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that decision, the RO granted the Veteran's claim for service 
connection for hepatitis C and assigned a noncompensable 
disability dating, effective June 25, 2002.  In April 2005, the 
veteran filed a notice of disagreement with the RO contending 
that his hepatitis C warranted a higher initial rating.

The Board notes that the instant matter was previously before the 
Board in January 2009, at which time the Board remanded the issue 
of entitlement to an initial compensable rating for service-
connected hepatitis C for further development, to include a VA 
examination to determine whether the Veteran's disability was 
symptomatic.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Moreover, the Court has held that once VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  

A medical opinion arising from a medical examination is 
considered adequate "where it is based upon consideration of the 
veteran's prior medical history and examinations and also 
describes the disability, if any, in sufficient detail so that 
the Board's 'evaluation of the claimed disability will be a fully 
informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
The opinion "must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions."  
Id. at 124.

For the reasons set forth below, the Board finds that the March 
2009 VA examiner's opinion is neither complaint with the terms of 
its January 2009 remand, nor adequate for evaluation purposes.  
Thus, the Board finds that it is necessary to remand the claim 
again so that the development required by the January 2009 remand 
may be accomplished.  See Barr and Stegall, both supra.  

In its January 2009 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for a VA 
examination in connection with his claim in order to identify 
whether the Veteran suffered from fatigue, malaise, or anorexia 
as a result of his service-connected hepatitis C.  The examiner 
was also requested to comment on whether those symptoms were 
daily or intermittent; whether dietary restriction or continuous 
medication was required; whether there was associated weight 
loss, and if so how much; whether there were other indications of 
malnutrition; whether there was associated weakness and, if so, 
whether it was generalized in nature; whether the Veteran had had 
periods of acute signs or symptoms of hepatitis severe enough to 
require bed rest and treatment by a physician and, if so, how 
often those periods occurred; and whether he had near-constant 
debilitating symptoms.  

A liver examination was conducted on March 11, 2009.  The VA 
examiner indicated that although the claims folder was not 
available for review, the Veteran's CPRS (Computerized Patient 
Record System) records were reviewed.  The examiner listed the 
Veteran's subjective symptoms of fatigue, lack of appetite, 
vomiting, body aches, and other GI problems, and noted that the 
Veteran had asserted that these symptoms had been debilitating 
for months at a time.  The examiner stated that since May 2002, 
the Veteran's treatment records reflected symptoms of generalized 
malaise and fatigue.  The examiner also specifically noted that 
during a March 9, 2009, VA liver clinic visit, it was reported 
that the Veteran had lost 15 pounds in the previous four months 
and that the Veteran had reported vague upper-right quadrant 
pain, increased fatigue, nausea without vomiting, and decreased 
appetite.  The examiner further noted that the Veteran was to be 
scheduled for a biopsy with the liver clinic because it was felt 
that, given the mild nature of his disease on previous biopsy, it 
would be unusual for the disease to have progressed significantly 
over the past few years.

As to the opinion requested by the Board in January 2009, the VA 
examiner found that while the Veteran had some symptoms from his 
hepatitis C, "taking into account his entire picture, it does 
not appear that all of his symptoms are from his hepatitis C."  
The examiner noted that the Veteran had a flat affect and opined 
that "his depression could be contributing to his symptoms."  
She further stated that his previous cerebrovascular accident, as 
well as his "other medical problems and chronic pain," could be 
a contributing factor.  The examiner did, however, state that it 
was certainly possible that some of the Veteran's fatigue and 
right-upper quadrant pain, as well and some of the nausea, could 
be secondary to his hepatitis C.  The examiner found that the 
Veteran did not have any significant weight loss, noting his 
weight to be 221 pounds in October 2008, 214 pounds in January 
2009, and 222 pounds in March 2009.  The examiner noted that the 
Veteran had denied incapacitating episodes requiring bed rest, 
and stated that she would not expect any of the symptoms that he 
was experiencing to cause any incapacitating episodes.  The 
examiner also found no evidence of malnutrition or associated 
weakness.  

The Board notes that the examiner was specifically requested to 
comment on whether the Veteran suffered from fatigue, malaise, or 
anorexia due to hepatitis C, and to differentiate between those 
symptoms attributable to his hepatitis C infection and those 
attributable to any other diagnosed disabilities or conditions.  
At the outset, the Board notes that the vague reference to 
"symptoms" and "other medical problems" does not adequately 
differentiate between those symptoms attributable to hepatitis C 
and those attributable to other diagnosed disabilities or 
conditions.  Indeed, it is unclear what symptoms the examiner 
attributed to the Veteran's depression, cerebrovascular accident, 
and other medical problems.

Also, despite noting that treatment records since May 2002 
document symptoms of generalized malaise, there is no discussion 
of whether the Veteran suffers from malaise and, if so, whether 
it is attributable to his hepatitis C or to another diagnosed 
disability.  "Malaise" is defined as "a vague feeling of 
bodily discomfort and fatigue."  Dorland's Illustrated Medical 
Dictionary, 1112 (31st ed. 2007).  The Board notes that a 
November 2008 VA primary care treatment record shows that the 
Veteran reported that many days he "just doesn't generally feel 
well," which he characterized as "[l]ow energy, nausea, hard to 
describe."  The VA physician noted that she "[d]icussed the 
above symptoms probably related to liver [disease]."  Thus, on 
remand, it is imperative that the VA examiner specifically opine 
as to whether the Veteran's malaise, as documented in his VA 
treatment records, is a result of his service-connected hepatitis 
C.  

Further, although the March 2009 VA examiner opined that it was 
certainly possible that some of the Veteran's fatigue and right-
upper quadrant pain and  nausea could be a result of his 
hepatitis C, she provided no rationale for her opinion.  The 
Board notes that the March 2009 liver clinic consultation report 
states that the Veteran's right-sided pain "seems to 
musculoskeletal in nature."  Without an adequate rationale, the 
Board is unable to weigh the VA examiner's opinion against this 
contradictory evidence in order to determine whether the 
Veteran's hepatitis C is symptomatic so as to warrant a 
compensable rating.  See Stelf, supra.  

Moreover, the VA examiner's recording of the Veteran's weight 
gain between January and March 2009 is contradicted by the March 
2009 liver clinic treatment record in which it was recorded that 
the Veteran had lost 15 pounds in the previous four months.  
Despite acknowledging this notation, the examiner did not address 
the apparent discrepancy; rather, she simply reported that the 
Veteran had no significant weight loss and recorded an eight 
pound weight gain between January and March 2009.  As evidence of 
weight loss could be indicative of anorexia, defined as "a lack 
or loss of the appetite for food," which is one of the 
diagnostic criteria for a compensable rating for hepatitis C, on 
remand, the VA examiner must reconcile the difference between the 
March 2009 VA examination report findings and the March 2009 VA 
liver clinic consultation record findings.  See 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7354 (2010) (providing for a 10 
percent rating for hepatitis C manifested by intermittent 
fatigue, malaise, and anorexia); Dorland's, at 97.  Furthermore, 
although the VA examiner recorded the Veteran's statements that 
he vomits once or twice a week, eats and then throws up, and has 
a bad appetite, the Veteran did not, as requested, opine as to 
whether the Veteran's hepatitis C was productive of anorexia.  

The Board also finds that the March 2009 opinion was non-
compliant with the terms of the January 2009 remand in that the 
VA examiner did not express whether the Veteran experienced the 
symptoms attributed to hepatitis C on a daily or intermittent 
basis, or whether dietary restriction or continuous medication 
was required.  Thus, on remand, the AOJ should schedule the 
Veteran for a new VA examination to fully assess the severity of 
the Veteran's hepatitis C symptoms.  The examiner should be as 
specific as possible when assessing the Veteran's symptoms and 
whether they are attributable to his hepatitis C or to another 
diagnosed disability or condition.  The examiner must provide a 
full rationale for any opinion expressed therein.

Further, as noted in the VA examination report, the Veteran was 
scheduled to undergo a liver biopsy.  VA treatment records 
indicate that the liver biopsy was performed in September 2009.  
It does not appear that the results of that biopsy are contained 
in the claims folder.  An October 2009 letter to the Veteran 
informed the Veteran of the need to schedule a follow-up 
appointment with the liver clinic to discuss the results of the 
liver biopsy.  As the record indicates that there are outstanding 
relevant records, on remand, updated treatment records should be 
obtained, to include the results of the Veteran's September 2009 
liver biopsy.

Lastly, the Board notes that in its January 2009 remand, the AOJ 
was directed to re-adjudicate the claim for a higher initial 
rating for hepatitis C and, if the benefit sought was not 
granted, to furnish the Veteran and his representative with a 
supplemental statement of the case (SSOC) that included reference 
to 38 C.F.R. § 4.112, defining "substantial" and "minor" 
weight loss, as well as an "inability to gain weight."  An SSOC 
was provided in July 2006.  It did not, however, include a 
reference to 38 C.F.R. § 4.112.  On remand, the AOJ must ensure 
that all directives set forth in the action paragraphs below are 
complied with.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his service-connected 
hepatitis C.  The AOJ should attempt 
to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims folder.  Copies of all records 
from the CPRS that were reviewed by 
the March 2009 VA examiner should be 
associated with the claims file.

The Veteran's VA treatment records 
indicate that he underwent a liver 
biopsy in September 2009 at the VA 
medical center in Salt Lake City, 
Utah.  The AOJ should request from 
that facility any records for the 
Veteran not previously associated with 
the claims folder, to specifically 
include the results of the September 
2009 biopsy and reports of any follow-
up care.  

2.  Upon completion of the above 
development, the AOJ should arrange 
for the Veteran to be scheduled for a 
VA examination by a physician who has 
not previously examined the Veteran 
and who has expertise in liver 
disease.  The claims folder, and a 
copy of this remand, must be provided 
to and reviewed by the examiner prior 
to conducting the required 
examination.  

The examiner should render specific 
findings with respect to whether the 
Veteran's hepatitis C is productive of 
(1) fatigue, (2) malaise, and 
(3) anorexia, to include any 
manifestations thereof.  The examiner 
should state whether the Veteran's 
hepatitis C is productive of any 
symptoms other than fatigue, malaise, 
or anorexia.  As to any symptoms that 
the examiner determines are related to 
the Veteran's hepatitis C, the 
examiner should state whether the 
Veteran experiences those symptoms on 
an intermittent, daily, or near 
constant basis.  

If the examiner finds that the Veteran 
does experience fatigue, malaise, or 
anorexia, or any manifestations 
thereof, but that those symptoms are 
attributable to another diagnosed 
condition or disability, the examiner 
should so state with specificity and 
explanation.

The examiner should also specify 
whether the Veteran has experienced 
weight loss (and if so, state whether 
it is minor or substantial weight 
loss), or other indications of 
malnutrition, and/or hepatomegaly 
related to hepatitis C.  The Veteran's 
weight recorded at the time of 
examination should be compared with 
earlier weight records.  The examiner 
should further comment on whether the 
Veteran's hepatitis C requires dietary 
restriction or continuous medication.

The examiner should also comment on 
the frequency and duration of any 
incapacitating episodes, if any, due 
to symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper right 
quadrant pain.  If incapacitating 
episodes are noted, the examiner 
should stated the total duration in 
weeks of incapacitating episodes 
during the past 12-month period.  (For 
the purposes of the above, an 
incapacitating episode means a period 
of acute signs and symptoms severe 
enough to require bed rest and 
treatment by a physician.)

The examiner should also note if the 
Veteran's hepatitis C is productive of 
near constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain.

A complete rationale for all opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, 
should be set forth.

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the diagnosed disorder or 
whether additional testing or 
information could be obtained that 
would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 
382, 389 (2010).  (The AOJ should 
ensure that any additional evidentiary 
development suggested by the examiner 
should be undertaken so that a 
definitive opinion can be obtained.)

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should include reference to 38 C.F.R. 
§ 4.112 (2010), which defines 
"substantial" and "minor" weight 
loss, as well as an "inability to 
gain weight."

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

